Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 2 August 2022 have been entered. Claims 1, 10 have been amended. Claims 11-20 have been canceled.  No claims have been added. Claims 1-10 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 has been incorporated into independent claim 1.  Claim 7 is directly dependent on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Mayer et al. (“Mayer”, US Pre-Grant Publication 20190096084 A1), in view of Staton et al. (“Staton”, US Pre-Grant Publication 20190053608 A1).

Regarding claim 1, Kim discloses a method, executed by a computing device (Kim discloses a device (100) that displays makeup guide target areas on the user’s image (Fig. 1B).  Kim [0568] describes device (100) as comprising a smartphone.), for guiding users to use an applicator (Kim [0032] obtains a face image of the user and checks the makeup state (progress).  Kim [0135] provides information indicating makeup steps with respect to makeup tools (applicator).), the method comprising the following steps:
(a) detecting an application surface (Kim [0032] obtains a face image of the user and checks the makeup state.); 
(b) detecting a target area in the application surface (Kim [0144]-[0146] illustrates a mirror image of a user with a makeup guide activation button (Fig. 1A (101)).  When the button (101) is selected, makeup guide target areas (102-108) are displayed.); 
(c) creating a graphic to point out the target area; 
(d) displaying the application surface and the graphic to point out the target area, to a user in real-time (Kim (Fig. 1B) illustrates makeup guide target areas (102-108) superimposed on the user’s image.  Kim (Abstract [0251]) discloses displaying a makeup mirror application in real-time.);
(f) detecting an action of the applicator on the target area (Kim [0020] detects completed makeup action on one side of the face. Kim [0135] provides information indicating makeup steps with respect to makeup tools.); and 
(g) notifying a progress and/or a completion of the applicator action.  (Kim [0135] provides information indicating makeup steps with respect to makeup tools.
Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].)

Kim does not describe (e) detecting and displaying in real-time a location of the applicator for confirming alignment of the applicator to the target area and/or guiding the user on where to position the applicator.
However, these features are well known in the art as taught by Amir. For example, Amir discloses (e) detecting and displaying in real-time a location of the applicator for confirming alignment of the applicator to the target area and/or guiding the user on where to position the applicator. (Amir (Fig. 5 [0095]) illustrates making a user’s face to indicate where to position a skin treatment applicator or show the current location of the skin treatment applicator.  Amir showing the current location of the skin treatment applicator is interpreted as displaying the location of the application in real-time)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror with Amir’s system for adaptive skin treatment because Amir’s system [0095] indicates to the user where to position skin treatment applicator, which is similar to Kim’s makeup guide target areas.

Kim and Amir do not describe performing alignment of the graphic and the target area in real-time such that the graphic to point out the target area can track with the target area even if the target area moves during the applicator action.
However, these features are well known in the art as taught by Mayer. For example, Mayer discloses performing alignment of the graphic and the target area in real-time such that the graphic to point out the target area can track with the target area even if the target area moves during the applicator action (Mayer [0012] discusses a real object linked with a virtual object.  If the position of the real object is different from the expected position of the real object, the virtual object will not be displayed in its linked position.
Mayer [0026] shifts the position of the virtual object toward the detected position of the real object.  Mayer (Figs. 5A-5D [0099]) illustrates timing diagrams for updating the position of the virtual object with respect to a moving real object.  Mayer [0100]  discloses updating real object measure updates every 2 ms (real-time).
Mayer [0051] detects the position of the real object even when concealed by surrounding objects (disclosing a face region obscured by an applicator).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Mayer’s system for displaying a virtual object linked to a real object because Mayer’s system determines the position of a real object and displays a virtual object linked to the real object in an augmented reality (Abstract).

Kim, Amir, and Mayer do not describe controlling the applicator to automatically change the action of the applicator depending on the condition of the target area.
However, these features are well known in the art as taught by Staton. For example, Staton discloses controlling the applicator to automatically change the action of the applicator depending on the condition of the target area (Staton [0050] discloses a makeup applicator. The sensors determine the proper amounts of substances to apply to the skin.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment, Mayer’s system for displaying a virtual object linked to a real object with Staton’s system for providing a customizable cosmetic substance for human application because with Staton’s system, the reservoirs may hold several different types of cosmetics, including makeup, and/or other topical skin treatments or ointments such as cleansers, moisturizers and/or serums…  Topical skin treatments may be applied and absorbed by the skin to provide micronutrients to the user. Such substances may include ointments having vitamins such as thiamine, riboflavin, pantothenic acid, pyridoxine and vitamin D [0050].  Providing micronutrients is interpreted as acting on the user’s skin condition.

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kim, Amir, Mayer, and Staton above.
Kim further teaches the method of Claim 1, wherein the step of notifying the progress and/or the completion of the applicator action includes at least one of 
a visual display of the progress of the applicator action, 
a visual display of the completion of the applicator action (Kim [0135] provides information indicating makeup steps with respect to makeup tools.
Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].), 
an audio announcement of the progress of the applicator action, and 
an audio announcement of the completion of the applicator action.

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kim, Amir, Mayer, and Staton Amir above.
Kim further teaches the method of Claim 1, wherein the step of creating the graphic contains a creation of one or more type of graphics wherein each of the one or more type of graphics are for one or more conditions of the target area.  (Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].
Displaying and deleting the makeup guide in interpreted as displaying one or more conditions of the target area.)

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim and Amir do not describe the method of Claim 1, further comprising a step of displaying a condition of the target area.
However, these features are well known in the art as taught by Mayer. For example, Mayer discloses the method of Claim 1, further comprising a step of displaying a condition of the target area.  (Mayer [0035] discloses a virtual object that displays a numerical value representing a penetration depth of a real object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Mayer’s system for displaying a virtual object linked to a real object because with Mayer’s system, the cut (penetration) depth that has been produced with a scalpel [0035].  A scalpel cut depth is similar to the Instant Application’s skin wrinkle (published specification [0043], [0045]).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Kim, Amir, and Mayer above.
Kim and Amir as modified by Mayer further teach the method of Claim 5, wherein the display of the condition of the target area includes at least one of 
an indication of a level of a certain condition (Mayer [0035] discloses a virtual object that displays a numerical value representing a penetration depth of a real object.) and 
an indication of a type of condition.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Mayer’s system for displaying a virtual object linked to a real object because with Mayer’s system, as described in claim 5, the cut (penetration) depth that has been produced with a scalpel.  A scalpel cut depth is similar to the Instant Application’s skin wrinkle (published specification [0043], [0045]).  Additionally, Meyer discloses providing a numerical value for a strain on a real object as measured by a strain gauge [0034]-[0035].  A strain on skin would produce an indentation, similar to the Instant Application’s skin wrinkle.

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim, Amir, Mayer as modified by Staton teach the method of Claim 1, further comprising controlling the applicator to automatically change the action of the applicator depending on a condition of the target area.  (Staton [0050] discloses a makeup applicator. The sensors determine the proper amounts of substances to apply to the skin.)

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Kim, Amir, Mayer, and Staton above.
Kim further teaches the method of Claim 1, further comprising detecting pre-determined features on the application surface.  (Kim (Fig. 1B [0146]) illustrates displaying makeup guide information (102-108) in the proper position relative to the user’s facial features.)

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Kim, Amir, Mayer, and Staton above.
Kim further teaches the method of Claim 1, wherein the steps are performed using a device selected from the group consisting of a computer, a mobile phone, and a mobile tablet computer.  (Kim discloses a device (100) that displays makeup guide target areas on the user’s image (Fig. 1B).  Kim [0568] describes device (100) as comprising a smartphone.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Mayer et al. (“Mayer”, US Pre-Grant Publication 20190096084 A1), in view of Staton et al. (“Staton”, US Pre-Grant Publication 20190053608 A1), in view of Huang (US Pre-Grant Publication 20170127790 A1).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Kim, Amir, Mayer, and Staton above.
Kim, Amir, Mayer, and Staton do not describe the method of Claim 2, wherein the step of notifying the progress and/or the completion of the applicator action includes a visual display of the progress and the completion of the applicator action in accordance with a color change of the graphic to point out the target area.
However, these features are well known in the art as taught by Huang. For example, Huang discloses the method of Claim 2, wherein the step of notifying the progress and/or the completion of the applicator action includes a visual display of the progress and the completion of the applicator action in accordance with a color change of the graphic to point out the target area.  (Huang (Fig. 1 [0030]) illustrates a nail polish curing device with an indicator module (5) surrounded by a light guide (51). Huang [0037] sets the light guide to different colors to indicate progress in the curing process.  Huang [0038] sets the lights to indicate the curing periods. It would have been obvious for Huang to indicate completion of the curing periods because the user would need to know when the curing process is completed.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment, Mayer’s system for displaying a virtual object linked to a real object, Staton’s system for providing a customizable cosmetic substance for human application with Huang’s nail polish curing device because with Huang’s device, the indicator module can emit the indicating light with four different colors to respectively indicate the stand-by state and the timing configurations [0036].

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Mayer et al. (“Mayer”, US Pre-Grant Publication 20190096084 A1), in view of Staton et al. (“Staton”, US Pre-Grant Publication 20190053608 A1), in view of Morin et al. (“Morin, US Pre-Grant Publication 20090202114 A1).

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Kim, Amir, Mayer, and Staton above.
Kim, Amir, Mayer, and Staton do not describe the method of Claim 1, further comprising generating x, y and z coordinates of the application surface and/or pre-determined features.
However, these features are well known in the art as taught by Marin. For example, Marin discloses the method of Claim 1, further comprising generating x, y and z coordinates of the application surface and/or pre-determined features.  (Marin [0053] identifies salient points of a user’s face.  Marin [0115] acquired salient points with 3D coordinates.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment, Mayer’s system for displaying a virtual object linked to a real object, Staton’s system for providing a customizable cosmetic substance for human application with Marin’s system for tracking a face in video frames and generating data related to the face in video frames because with Marin’s system, a user may watch a video image of their captured face on a video monitor while a palette of make-up choices is superimposed over the video. The user may select certain choices (e.g., particular colors and make-up types such as lipstick, rouge, etc.) and tools or applicators (e.g., pens, brushes, etc.) and may apply the make-up to their face in the video. As they move (e.g., turning their face to the side or stretching part of their face), they can see how the make-up responds, and can delete or add other forms of make-up [0044].

Response to Arguments
The Applicants’ arguments (page 1 filed 2 August 2022) regarding the 35 USC 112(b) rejections of claims 11 and 17-19 have been fully considered and found persuasive.  Claims 11 and 17-19 were canceled.  Thus, the 35 USC 112(b) rejections of claims 11 and 17-19 have been withdrawn.

Although not argued by the Applicants, the objection to claim 18 has been withdrawn.  Claim 18 has been canceled.

The Applicants’ arguments (pages 1-2 filed 2 August 2022) regarding the 35 USC 103 rejections of claims 1-10 have been fully considered.
The Applicants argue the art of record fails to disclose amended claim 1.
The Examiner respectfully disagrees.
Mayer aligns a graphic (virtual object) and a (real) target area by shifting a virtual object toward a real object as the viewed position of the real object changes.
Amir confirms alignment of the applicator to the target area by showing the current location of the skin treatment applicator.
Station automatically changes the action of the applicator by using sensors to determine proper amounts of substances to apply to the skin.

Thus, the 35 USC 103 rejections of claims 1-10 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613